UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 05245 DREYFUS STRATEGIC MUNICIPALS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 09/30/15 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Strategic Municipals, Inc. ANNUAL REPORT September 30, 2015 Dreyfus Strategic Municipals, Inc. Protecting Your Privacy
